                Case 3:19-cv-01512-JCS Document 20 Filed 05/03/19 Page 1 of 2



 1 TED J. HANNIG (SBN 111691)
   tjh@hanniglaw.com
 2 PAUL A. MANN (SBN 314299)
   paul@hanniglaw.com
 3 HANNIG LAW LLP
   990 Industrial Rd., Suite 207
 4 San Carlos, CA 94070
   Telephone: (650) 482-3040
 5 Facsimile: (650) 482-2820

 6 Attorneys for Plaintiffs

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10
11 DANFORD FOUNDATION, a California                    Case No. 3:19-cv-01512-JCS
   nonprofit public benefit corporation, and
12 KATHERINE F. FISHER, an individual,                 CONSENT TO MAGISTRATE JUDGE
                                                       JURISDICTION
13                    Plaintiffs,

14           vs.

15                                                     Assigned for all purposes to:
   WELLS FARGO BANK, N.A., WELLS                       Hon. Joseph C. Spero
16 FARGO & COMPANY, WELLS FARGO
   FOUNDATION, KENT MANNINA, DEVON                     Action Filed:   December 11, 2018
17 SILVERA, an individual, and DOES 1 through          Action Removed: March 22, 2019
   20, inclusive,                                      Trial Date:     None Set
18
                  Defendants.
19

20
         ☒ Consent to Magistrate Judge Jurisdiction
21
          In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a United
22 States magistrate judge conduct all further proceedings in this case, including trial and entry of final
   judgment. I understand that appeal from the judgment shall be taken directly to the United States Court
23 of Appeals for the Ninth Circuit.

24
             OR
25
         ☐ Decline Magistrate Judge Jurisdiction
26
          In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
27
   magistrate judge conduct all further proceedings in this case and I hereby request that this case be
28 reassigned to a United States district judge.

     {DNF:5624:PM:H0198956.DOCX.1 }                                               3:19-cv-01512-JCS
                                                    CONSENT TO MAGISTRATE JUDGE JURISDICTION
                Case 3:19-cv-01512-JCS Document 20 Filed 05/03/19 Page 2 of 2



 1
     DATED: May 3, 2019                    HANNIG LAW LLP
 2

 3
                                           By:                /s/ Ted J. Hannig
 4
                                                                  Ted. J. Hannig
 5
                                           Attorneys for Plaintiffs Danford Foundation and Katherine
 6                                         F. Fisher
 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     {DNF:5624:PM:H0198956.DOCX.1 }           2                            3:19-cv-01512-JCS
                                             CONSENT TO MAGISTRATE JUDGE JURISDICTION
